DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The rejection related to 35 U.S.C. § 101 regarding to claims 1-15 is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over An (hereinafter An) US 2014/0267913 in view of Hwang et al. (hereinafter Hwang) US 2015/0089419

display an on-screen display (OSD) on a display in response to a range sensor detecting a presence of a pointing object within a frame of view, (Fig. 7, [0086]-[0091] [0133]-[0138] [0140]-[0142] OSD 302 is displayed in the first region 310 based on the control signal, which is when the user’s finger exists in a region in proximity to 132 or in a region adjacent to 160a detected by the proximity sensor 170) wherein the OSD is disposed within a field of view of the range sensor that is embedded within a bezel of the display and the OSD is superimposed on a picture being displayed on the display; (Fig. 1, and Fig. 7 [0073] [0136]-[0138] [0140]-[0142] [0079] the proximity sensor 170 (7C) is formed on the front surface 101 and be adjacent to 160a, OSD 302 is overlaid on an image displayed on the display and OSD 302 is displayed in a region 310 of 132 which is in proximity to and can be sensed by 170)
But An fail to explicitly disclose “determine a distance between the range sensor and the pointing object when the OSD is displayed; and execute an OSD command associated with the OSD based on the distance between the range sensor and the pointing object.”
Hwang disclose determine a distance between the range sensor and the pointing object when the OSD is displayed; (Fig. 5-17, [0011] [0012] [0039] [0044]-[0046] detect a distance from the sensor on the touch screen and the finger when the control interface is displayed) and execute an OSD command associated with the OSD based on the distance between the range sensor and the pointing object. ([0033] [0039] [0046] [0049]-[0052] [0064]-[0070] [0088][0089] [0093]  controls on the control interface (zoom in and zoom out, etc. for example) enable the user to control virtual elements on the screen based on the distance between the touch screen sensor and the finger ) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Hwang’s method of control selection into An’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Kang’s executing controls based on user’s finger distance with the control would help to provide more command execution mechanism to An’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that executing commands based on user’s finger distance with the commands would help to provide more intuitive ways to interact and manipulate the digital contents displayed.
 In regard to claim 2,  An and Hwang disclose  The medium of claim 1, the rejection is incorporated herein.
An also disclose wherein a plurality of OSD commands are displayed on a display of a computing device. (Fig. 1, 7, [0050] [0132]-[0138] [0140]-[0142] OSD 302 menu is displayed on 132 user interface of a display apparatus and with commands)
In regard to claim 3,  An and Hwang disclose  The medium of claim 2, the rejection is incorporated herein.
An also disclose wherein the plurality of OSD commands are disposed within the field of view of the sensor. (Fig. 7, [0136]-[0138] [0140]-[0142] [0079] OSD 302 with commands is displayed in a region 310 of 132 which is in proximity to and can be sensed by 170) 
In regard to claim 4, An and Hwang disclose The medium of claim 2, the rejection is incorporated herein.
An also disclose wherein each of the plurality of OSD commands corresponds to a different function of the computing device. (Fig. 7, [0136]-[0138] [0140]-[0142] [0079[0168] OSD 302 with various functions is displayed in a region 310 of 132 which is in proximity to and can be sensed by 170) 
In regard to claim 5,  An and Hwang disclose Hwang disclose  The medium of claim 1, the rejection is incorporated herein.
An also disclose wherein the display is a non-touchscreen display.[0073] [0083]-[0085] screen display is controlled by remote or key input unit 160a, b, not by touching) 
In regard to claim 6, An and Hwang disclose The medium of claim 1, the rejection is incorporated herein.
But An fail to explicitly disclose “comprising instructions to determine which of a plurality of OSD commands the pointing object is selecting based on the distance between the sensor and the pointing object.”
Hwang also disclose comprising instructions to determine which of a plurality of OSD commands the pointing object is selecting based on the distance between the sensor and the pointing object. ([0039] [0045] [0089][0064]-[0070] in a fixed position (hover position which is a spaced distance from finger to the touch screen sensor) for a predetermined period of time as a command to perform an action, such as zoom in/zoom out, etc. for example, the content displayed changed accordingly)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Hwang’s method of control selection into An’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Kang’s executing controls based on user’s finger distance with the control would help to provide more command execution mechanism to An’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that executing commands based on user’s finger distance with the commands would help to provide more intuitive ways to interact and manipulate the digital contents displayed.
In regard to claim 7, An disclose A computing device,  (Fig. 1, a display apparatus) 
a processing resource; (0051][0058] a controller) and
a memory resource storing machine-readable instructions to cause the processing resource to: ([0051][0058] [0078] memory cause the controller to)
display an on-screen display (OSD) on a display in response to a range sensor detecting a presence of a pointing object within a frame of view, (Fig. 7, [0086]-[0091] [0133]-[0138] [0140]-[0142] OSD 302 is displayed in the first region 310 based on the control signal, which is when the user’s finger exists in a region in proximity to 132 or in a region adjacent to 160a detected by the proximity sensor 170) wherein the OSD is disposed within a field of view of the range sensor that is embedded within a bezel of the display and the OSD is superimposed on a picture being displayed on the display; (Fig. 1, and Fig. 7 [0073] [0136]-[0138] [0140]-[0142] [0079] the proximity sensor 170 (7C) is formed on the front surface 101 and be adjacent to 160a, OSD 302 is overlaid on a image displayed on the display and OSD 302 is displayed in a region 310 of 132 which is in proximity to and can be sensed by 170)
But An fail to explicitly disclose “detect a pointing object within a field of view of the range sensor; determine a distance between the range sensor and the pointing object; and execute an OSD command from the OSD based on the distance between the range sensor and the pointing object.” 
detect a pointing object within a field of view of the range sensor;  ([0034][0039] [0070] image captured in viewport of a camera, which represent the sensor, including finger, etc.) 
determine a distance between the range sensor and the pointing object;  ([0011] [0012] [0039] [0044] [0045]detect a distance from the sensor on the touch screen and the finger)
and execute an OSD command from the OSD based on the distance between the range sensor and the pointing object. (([0033] [0039] [0046] [0049]-[0052] [0064]-[0070] [0088][0089] [0093]controls on the control interface (zoom in and zoom out, etc. for example) enable the user to control virtual elements on the screen based on the distance between the touch screen sensor and the finger ) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Hwang’s method of control selection into An’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Kang’s executing controls based on user’s finger distance with the control would help to provide more command execution mechanism to An’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that executing commands based on user’s finger distance with the commands would help to provide more intuitive ways to interact and manipulate the digital contents displayed.
In regard to claim 8, An and Hwang disclose   The computing device    of claim    7,    the rejection is incorporated herein.
An disclose wherein the distance between the range sensor and the pointing object corresponds to a distance between the bezel of the display and the pointing object. (Fig. 7, [0086]-[0091] [0133]-[0138] [0140]-[0142] the proximity sensor 170, recognizing user (user’s finger) location corresponding to 170)

In regard to claim 9, An and Hwang disclose  The computing device    of claim    7,    the rejection is incorporated herein.
An also disclose wherein the pointing object is a user’s finger. (Fig. 7, [0133]-[0138] [0140]-[0142] user’s finger)
In regard to claim 10, An and Hwang disclose   The computing device    of claim    7,    the rejection is incorporated herein.
But An fail to explicitly disclose “wherein the pointing object is a stylus.”
Hwang also disclose wherein the pointing object is a stylus. ([0027] [0028] [0041] stylus) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Hwang’s method of control selection into An’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Kang’s executing controls using stylus would help to provide more input execution mechanism to An’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that executing controls using stylus would help to provide more intuitive ways to interact and manipulate the digital contents displayed.
In regard to claim 11, An and Hwang disclose   The computing device    of claim    7,   the rejection is incorporated herein.
An also disclose wherein the OSD includes a plurality of OSD commands including the OSD command. (Fig. 1, 7, [0050] [0132]-[0138] [0140]-[0142] OSD 302 menu is displayed on 132 user interface of a display apparatus and with commands)
In regard to claim 12,  An disclose  A method, comprising: 
displaying, by a computing device, ([0051][0058] Fig. 1) an on-screen display (OSD) on a display in response to a range sensor detecting a presence of a pointing object within a frame of view, (Fig. 7, [0086]-[0091] [0133]-[0138] [0140]-[0142] OSD 302 is displayed in the first region 310 based on the control signal, which is when the user’s finger exists in a region in proximity to 132 or in a region adjacent to 160a detected by the proximity sensor 170) wherein the OSD is disposed within a field of view of the range sensor that is embedded within a bezel of the display and the OSD is superimposed on a picture being displayed on the display; (Fig. 1, and Fig. 7 [0073] [0136]-[0138] [0140]-[0142] [0079] the proximity sensor 170 (7C) is formed on the front surface 101 and be adjacent to 160a, OSD 302 is overlaid on a image displayed on the display and OSD 302 is displayed in a region 310 of 132 which is in proximity to and can be sensed by 170)
But An fail to explicitly disclose “determining, by the computing device, a distance between the range sensor and the pointing object; determining, by the computing device, an OSD command is from a plurality of OSD commands of the OSD that is selected by the pointing object based on the distance between the sensor and the pointing object; executing, by the computing device, the OSD command based on the determination the OSD command is selected.”
determining, by the computing device, a distance between the range sensor and the pointing object; ([0011] [0012] [0039] [0044] [0045]detect a distance from the sensor on the touch screen and the finger)
determining, by the computing device, an OSD command is from a plurality of OSD commands of the OSD that is selected by the pointing object based on the distance between the sensor and the pointing object; (Fig. 5-17, [0011] [0012][0033]  [0039] [0044]-[0046] [0049]-[0052] [0064]-[0070] detect a distance from the sensor on the touch screen and the finger when the control interface is displayed, controls enable the user to control virtual elements on the screen based on the distance between the touch screen sensor and the finger, in a position using hover gesture to perform an action)  and executing, by the computing device, the OSD command based on the determination the OSD command is selected. ([0045] [0064]-[0070][0088] [0089] [0093] control the virtual element based on the action selected from the control of the controls on the control interface) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Hwang’s method of control selection into An’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Kang’s executing controls based on user’s finger distance with the control would help to provide more command execution mechanism to An’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that executing commands based on user’s finger distance with the commands would help to provide more intuitive ways to interact and manipulate the digital contents displayed.
In regard to claim 13, An and Hwang disclose  The method of claim 12, the rejection is incorporated herein.
But An fail to explicitly disclose “wherein executing the OSD command includes generating OSD content corresponding to the OSD command on a display of the computing device.”
Hwang also disclose wherein executing the OSD command includes generating OSD content corresponding to the OSD command on a display of the computing device. ([0045][0064]-[0070][0089] perform an action, such as zoom in/zoom out, etc. for example, the content displayed changed accordingly)  
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Hwang’s method of control selection into An’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Kang’s executing controls based on user’s finger distance with the control would help to provide more command execution mechanism to An’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that executing commands based on user’s finger distance with the commands would help to provide more intuitive ways to interact and manipulate the digital contents displayed.
In regard to claim 14,  An and Hwang disclose  The method of claim 12, the rejection is incorporated herein.
An fail to explicitly disclose “wherein the OSD command corresponds to a particular distance between the pointing object and the sensor.”
Hwang also disclose wherein the OSD command corresponds to a particular distance between the pointing object and the sensor. ([0033] [0034][0039] [0045] [0089] in a fixed position (hover position which is a spaced distance from finger to the touch screen sensor) for a predetermined period of time as a command to perform an action)  
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Hwang’s method of control selection into An’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Kang’s executing controls based on user’s finger distance with the control would help to provide more command execution mechanism to An’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that executing commands based on user’s finger distance with the commands would help to provide more intuitive ways to interact and manipulate the digital contents displayed.
In regard to claim 15, An and Hwang disclose  The method of claim 12, the rejection is incorporated herein.
An disclose wherein the OSD is superimposed on a picture displayed on the display by the computing device. (Fig. 1, and Fig. 7 [0073] [0136]-[0138] [0140]-[0142] [0079] OSD 302 is overlaid on an image displayed on the display and OSD 302 is displayed in a region 310 of 132 which is in proximity to and can be sensed by 170)
Response to Arguments
Applicant’s arguments with respect to claims 1-15 filed on 5/17/2021 have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
U.S. Patent Documents
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20120224102 A1	September 6, 2012				KANG et al.
DISPLAY APPARATUS AND CONTROL METHOD THEREOF
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143